UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q ý QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2007 o TRANSITION REPORT PURSUANT TO 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 0-21855 Stewardship Financial Corporation (Exact name of registrant as specified in its charter) New Jersey 22-3351447 (State or other jurisdiction of (I.R.S. Employer Identification No.) incorporation or organization) 630 Godwin Avenue, Midland Park,NJ 07432 (Address of principal executive offices) (Zip Code) (201)444-7100 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by a checkmark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesýNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer ý Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes o No ý The number of shares outstanding, net of treasury stock of the Issuer’s Common Stock, no par value, as of November 9, 2007 was 5,054,299. Stewardship Financial Corporation INDEX PAGE NUMBER PART I-CONSOLIDATED FINANCIAL INFORMATION ITEM 1-CONSOLIDATED FINANCIAL STATEMENTS Consolidated Statements of Financial Condition at September 30, 2007 (Unaudited) and December 31, 2006 1 Consolidated Statements of Income for the Nine Months ended September 30, 2007 and 2006 (Unaudited) 2 Consolidated Statements of Income for the Three Months ended September 30, 2007 and 2006 (Unaudited) 3 Consolidated Statements of Cash Flows for the Nine Months ended September 30, 2007 and 2006 (Unaudited) 4 Consolidated Statement of Changes in Stockholders’ Equity for the Nine Months endedSeptember 30, 2007 and 2006 (Unaudited) 5 Notes to Consolidated Financial Statements (Unaudited) 6 - 13 ITEM 2-MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 14 - 26 ITEM 3 -QUANTITATIVE AND QUALITATIVE DISCLOSURE ABOUT MARKET RISK 27 ITEM 4 -CONTROLS AND PROCEDURES 27 PART II-OTHER INFORMATION ITEM 1A.RISK FACTORS 28 ITEM 6 – EXHIBITS 28 SIGNATURES 29 EXHIBIT INDEX 30 –33 Index Stewardship Financial Corporation and Subsidiary Consolidated Statements of Financial Condition (Unaudited) September 30, December 31, 2007 2006 Assets Cash and due from banks $ 9,999,000 $ 14,861,000 Other interest-earning assets 49,000 836,000 Cash and cash equivalents 10,048,000 15,697,000 Securities available for sale 79,654,000 72,746,000 Securities held to maturity; estimated fair value of $39,695,000 (2007) and $38,881,000 (2006) 39,911,000 39,163,000 FHLB-NY stock, at cost 1,605,000 1,899,000 Loans, net of allowance for loan losses of of $ 4,249,000 (2007) and $4,101,000 (2006) 391,345,000 365,443,000 Mortgage loans held for sale 1,387,000 2,155,000 Premises and equipment, net 7,667,000 7,098,000 Accrued interest receivable 3,193,000 2,912,000 Intangible assets 78,000 102,000 Other real estate 353,000 - Bank owned life insurance 8,192,000 8,522,000 Other assets 3,750,000 4,012,000 Total assets $ 547,183,000 $ 519,749,000 Liabilities and stockholders' equity Liabilities Deposits: Noninterest-bearing $ 96,397,000 $ 92,105,000 Interest-bearing 362,174,000 342,118,000 Total deposits 458,571,000 434,223,000 Other borrowings 20,262,000 27,892,000 Subordinated debentures 7,217,000 7,217,000 Securities sold under agreements to repurchase 16,804,000 9,023,000 Accrued interest payable 1,928,000 1,721,000 Accrued expenses and other liabilities 2,321,000 2,367,000 Total liabilities 507,103,000 482,443,000 Commitments and contingencies - - Stockholders' equity Common stock, no par value; 10,000,000 shares authorized; 5,314,142 and 5,268,815 shares issued and outstanding at September 30, 2007 and December 31, 2006, respectively. 34,994,000 31,148,000 Retained earnings 5,535,000 6,750,000 Treasury stock; 8,232 shares outstanding at September 30, 2007. (112,000 ) - Accumulated other comprehensive loss (337,000 ) (592,000 ) Total stockholders' equity 40,080,000 37,306,000 Total liabilities and stockholders' equity $ 547,183,000 $ 519,749,000 See notes to unaudited consolidated financial statements. 1 Index Stewardship Financial Corporation and Subsidiary Consolidated Statements of Income (Unaudited) Nine Months Ended September 30, 2007 2006 Interest income: Loans $ 20,289,000 $ 18,963,000 Securities held to maturity Taxable 691,000 663,000 Non-taxable 551,000 394,000 Securities available for sale Taxable 2,868,000 1,962,000 Non-taxable 50,000 23,000 FHLB dividends 87,000 77,000 Other interest-earning assets 39,000 29,000 Total interest income 24,575,000 22,111,000 Interest expense: Deposits 8,810,000 6,188,000 Borrowed money 1,378,000 1,619,000 Total interest expense 10,188,000 7,807,000 Net interest income before provision for loan losses 14,387,000 14,304,000 Provision for loan losses 280,000 250,000 Net interest income after provision for loan losses 14,107,000 14,054,000 Noninterest income: Fees and service charges 1,160,000 1,247,000 Bank owned life insurance 240,000 233,000 Gain on sales of mortgage loans 259,000 165,000 Merchant processing 1,070,000 884,000 Life insurance proceeds 459,000 - Miscellaneous 229,000 357,000 Total noninterest income 3,417,000 2,886,000 Noninterest expenses: Salaries and employee benefits 5,425,000 5,045,000 Occupancy, net 1,122,000 982,000 Equipment 696,000 690,000 Data processing 869,000 880,000 Advertising 311,000 283,000 FDIC insurance premium 50,000 38,000 Amortization of intangible assets 24,000 29,000 Charitable contributions 546,000 543,000 Other real estate expense 37,000 Stationery and supplies 256,000 240,000 Merchant processing 965,000 801,000 Bank-card related services 240,000 368,000 Miscellaneous 1,509,000 1,611,000 Total noninterest expenses 12,050,000 11,510,000 Income before income tax expense 5,474,000 5,430,000 Income tax expense 1,705,000 1,929,000 Net income $ 3,769,000 $ 3,501,000 Basic earnings per share $ 0.71 $ 0.66 Diluted earnings per share $ 0.71 $ 0.66 Weighted average number of common shares outstanding 5,289,047 5,270,688 Weighted average number of diluted common shares outstanding 5,317,745 5,321,844 Share data has been restated to reflect a 5% stock dividend paid November 15, 2006 and a 5% stock dividend payable November 15, 2007. See notes to unaudited consolidated financial statements. 2 Index Stewardship Financial Corporation and Subsidiary Consolidated Statements of Income (Unaudited) Three Months Ended September 30, 2007 2006 Interest income: Loans $ 7,004,000 $ 6,685,000 Securities held to maturity Taxable 227,000 223,000 Non-taxable 195,000 157,000 Securities available for sale Taxable 1,031,000 677,000 Non-taxable 20,000 10,000 FHLB dividends 29,000 30,000 Other interest-earning assets 20,000 11,000 Total interest income 8,526,000 7,793,000 Interest expense: Deposits 3,189,000 2,396,000 Borrowed money 425,000 532,000 Total interest expense 3,614,000 2,928,000 Net interest income before provision for loan losses 4,912,000 4,865,000 Provision for loan losses 90,000 90,000 Net interest income after provision for loan losses 4,822,000 4,775,000 Noninterest income: Fees and service charges 375,000 419,000 Bank owned life insurance 80,000 79,000 Gain on sales of mortgage loans 73,000 70,000 Merchant processing 353,000 322,000 Miscellaneous 34,000 94,000 Total noninterest income 915,000 984,000 Noninterest expenses: Salaries and employee benefits 1,781,000 1,713,000 Occupancy, net 406,000 375,000 Equipment 239,000 201,000 Data processing 240,000 309,000 Advertising 111,000 82,000 FDIC insurance premium 24,000 12,000 Amortization of intangible assets 8,000 10,000 Charitable contributions 178,000 181,000 Other real estate owned 37,000 - Stationery and supplies 63,000 87,000 Merchant processing 315,000 287,000 Bank-card related services 71,000 124,000 Miscellaneous 400,000 488,000 Total noninterest expenses 3,873,000 3,869,000 Income before income tax expense 1,864,000 1,890,000 Income tax expense 635,000 665,000 Net income $ 1,229,000 $ 1,225,000 Basic earnings per share $ 0.23 $ 0.23 Diluted earnings per share $ 0.23 $ 0.23 Weighted average number of common shares outstanding 5,304,678 5,294,369 Weighted average number of diluted common shares outstanding 5,321,768 5,337,407 Share data has been restated to reflect a 5% stock dividend paid November 15, 2006 and a 5% stock dividend payable November 15, 2007. See notes to unaudited consolidated financial statements. 3 Index Stewardship Financial Corporation and Subsidiary Consolidated Statements of Cash Flows (Unaudited) Nine Months Ended September 30, 2007 2006 Cash flows from operating activities: Net income $ 3,769,000 $ 3,501,000 Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization of premises and equipment 569,000 544,000 Amortization of premiums and accretion of discounts, net 102,000 199,000 Accretion of deferred loan fees (71,000 ) (94,000 ) Provision for loan losses 280,000 250,000 Valuation reserve on other real estate 32,000 - Originations of mortgage loans held for sale (24,308,000 ) (17,318,000 ) Proceeds from sale of mortgage loans 25,335,000 17,073,000 Gain on sale of loans (259,000 ) (165,000 ) Deferred income tax benefit (32,000 ) (103,000 ) Amortization of intangible assets 24,000 29,000 Nonqualified stock option expense 38,000 38,000 Increase in bank owned life insurance (240,000 ) (233,000 ) Life insurance proceeds (459,000 ) - Increase in accrued interest receivable (281,000 ) (161,000 ) Decrease in other assets 120,000 82,000 Increase in accrued interest payable 207,000 619,000 Decrease in other liabilities (37,000 ) (99,000 ) Net cash provided by operating activities 4,789,000 4,162,000 Cash flows from investing activities: Purchase of securities available for sale (15,628,000 ) (11,260,000 ) Proceeds from maturities and principal repayments on securities available for sale 8,815,000 8,867,000 Proceeds from calls on securities available for sale 300,000 - Purchase of securities held to maturity (7,450,000 ) (11,430,000 ) Proceeds from maturities and principal repayments on securities held to maturity 6,471,000 9,579,000 Proceeds from calls on securities held to maturity 152,000 950,000 Purchase of FHLB-NY stock 294,000 130,000 Net increase in loans (26,171,000 ) (20,192,000 ) Additional investment in other real estate owned (324,000 ) - Proceeds from life insurance payout 1,030,000 - Additions to premises and equipment (1,138,000 ) (659,000 ) Net cash used in investing activities (33,649,000 ) (24,015,000 ) Cash flows from financing activities: Net increase in noninterest-bearing deposits 4,292,000 8,889,000 Net increase in interest-bearing deposits 20,056,000 14,394,000 Net increase in securities sold under agreements to repurchase 7,781,000 4,148,000 Net decrease in short term borrowings (6,400,000 ) (3,400,000 ) Payments on long term borrowings (1,230,000 ) (1,190,000 ) Cash dividends paid on common stock (1,358,000 ) (733,000 ) Payment of discount on dividend reinvestment plan (33,000 ) (10,000 ) Purchase of treasury stock - (235,000 ) Options exercised 59,000 233,000 Tax benefit of stock options 2,000 - Issuance of common stock 42,000 69,000 Net cash provided by financing activities 23,211,000 22,165,000 Net decrease (increase) in cash and cash equivalents (5,649,000 ) 2,312,000 Cash and cash equivalents - beginning 15,697,000 14,028,000 Cash and cash equivalents - ending $ 10,048,000 $ 16,340,000 Supplemental disclosures of cash flow information: Cash paid during the period for interest 9,980,000 7,198,000 Cash paid during the period for income taxes 1,699,000 2,080,000 Noncash investing activities - transfer of loan to ORE 61,000 - Noncash financing activities - issuance of common stock under dividend reinvestment plan - 412,000 Noncash transfer of credit card loans to loans held for sale 3,501,000 See notes to unaudited consolidated financial statements. 4 Index Stewardship Financial Corporation and Subsidiary Consolidated Statement of Changes in Stockholders' Equity (Unaudited) For the Period Ended September 30, 2007 Accumulated Other Comprehensive Common Stock Treasury Stock Retained Loss, Shares Amount Shares Amount Earnings Net Total Balance December 31, 2006 5,017,919 $ 31,148,000 - $ - $ 6,750,000 $ (592,000 ) $ 37,306,000 Cash dividends paid - (1,358,000 ) - (1,358,000 ) 5% stock dividend (payable November 15, 2007) 253,054 3,631,000 (392 ) (5,000 ) (3,626,000 ) - - Payment of discount on dividend reinvestment plan - (33,000 ) - (33,000 ) Common stock issued under stock plans 1,810 22,000 1,462 20,000 - - 42,000 Stock option compensation expense - 38,000 - 38,000 Stock options exercised 41,359 186,000 (9,302 ) (127,000 ) - - 59,000 Tax benefit on stock options exercised 2,000 2,000 Comprehensive income: Net income for the nine months ended September 30, 2007 - 3,769,000 - 3,769,000 Unrealized holding gains on securities available for sale arising during the period (net of taxes of $163,000) - 255,000 255,000 Total comprehensive income, net of tax 4,024,000 Balance September 30, 2007 5,314,142 $ 34,994,000 (8,232 ) $ (112,000 ) $ 5,535,000 $ (337,000 ) $ 40,080,000 For the Period Ended September 30, 2006 Accumulated Other Comprehensive Common Stock Treasury Stock Retained Loss, Shares Amount Shares Amount Earnings Net Total Balance December 31, 2005 5,027,283 $ 28,211,000 (41,560 ) $ (556,000 ) $ 6,647,000 $ (918,000 ) $ 33,384,000 Cash dividends paid - (1,145,000 ) - (1,145,000 ) 5% stock dividend (payable November 15, 2006) 253,240 3,135,000 (1,119 ) (14,000 ) (3,121,000 ) - - Payment of discount on dividend reinvestment plan - (10,000 ) - (10,000 ) Common stock issued under dividend reinvestment plan - - 31,262 412,000 - - 412,000 Common stock issued under stock plans - - 5,107 69,000 - - 69,000 Repurchase common stock - - (7,739 ) (103,000 ) - - (103,000 ) Stock option compensation expense - 38,000 - 38,000 Exercise of stock options 37,523 233,000 (9,450 ) (132,000 ) - - 101,000 Tax benefit on stock options exercised - 174,000 - 174,000 Comprehensive income: Net income for the nine months ended September 30, 2006 - 3,501,000 - 3,501,000 Unrealized holding gains on securities available for sale arising during the period (net of taxes of $113,000) - 179,000 179,000 Total comprehensive income, net of tax 3,680,000 Balance September 30, 2006 5,318,046 $ 31,781,000 (23,499 ) $ (324,000 ) $ 5,882,000 $ (739,000 ) $ 36,600,000 See notes to unaudited consolidated financial statements. 5 Index Stewardship Financial Corporation and Subsidiary Notes to Consolidated Financial Statements September30, 2007 (Unaudited) Note 1.Summary of Significant Accounting Policies Certain information and footnote disclosures normally included in the unaudited consolidated financial statements prepared in accordance with accounting principles generally accepted in the United States of America have been condensed or omitted pursuant to the rules and regulations of the Securities and Exchange Commission.These unaudited condensed consolidated financial statements should be read in conjunction with the consolidated financial statements and notes thereto included in the Annual Report on Form 10-K for the fiscal year ended December 31, 2006. Principles of consolidation The consolidated financial statements include the accounts of Stewardship Financial Corporation, (the “Corporation”) and its wholly owned subsidiary, Atlantic Stewardship Bank (the “Bank”).The Bank includes its wholly owned subsidiaries, Stewardship Investment Corp. and Stewardship Realty, LLC.All significant intercompany accounts and transactions have been eliminated in the consolidated financialstatements.Certain prior period amounts have been reclassified to conform to the current presentation.The consolidated financial statements of the Corporation have been prepared in conformity with accounting principles generally accepted in the United States of America.In preparing the financial statements, management is required to make estimates and assumptions that affect the reported amounts of assets and liabilities as of the dates of the statements of financial condition and revenues and expenses during the reporting periods.Actual results could differ significantly from those estimates. Material estimates that are particularly susceptible to significant changes relate to the determination of the allowance for loan losses.Management believes that the allowance for loan losses is adequate.While management uses available information to recognize losses on loans, future additions to the allowance for loan losses may be necessary based on changes in economic conditions in the market area. Share-based Payment Cost The Corporation records all share-based payment cost in accordance with Statement of Financial Accounting Standards No. 123 (revised 2004), “Share-Based Payment” (“SFAS No. 123(R)”). At September 30, 2007, the Corporation had four types of stock award programs referred to as the Employee Stock Bonus Plan, the Director Stock Plan, the Employee Stock Option Plan and the Stock Option Plan for Non-Employee Directors.The Employee Stock Bonus Plan is intended to provide incentives which will retain highly competent key management by providing them with a bonus in the form of shares of common stock of the Corporation.The Corporation did not grant shares under this plan during the nine months ended September 30, 2006 or 2007. 6 Index The Director Stock Plan permits members of the Board of Directors of the Bank to receive any monthly Board of Directors’ fees in shares of the Corporation’s common stock, rather than in cash.The Corporation recorded $53,000 and $31,000 in directors expense for the nine months ended September 30, 2007 and 2006, respectively, and $18,000 and $17,000 for the three months ended September 30, 2007 and 2006, respectively, relating to this plan. The Employee Stock Option Plan provides for options to purchase shares of Common Stock to be issued to employees of the Corporation at the discretion of the Compensation Committee of the Board of Directors.The following table represents the stock activity for the nine months ended September 30, 2007 and 2006: 2007 2006 Weighted Weighted Average Average Shares Exercise Price Shares Exercise Price Outstanding at beginning of year 79,193 $ 5.70 79,788 $ 5.74 Granted - Exercised (41,222 ) 4.05 - - Forfeited (1,384 ) 12.89 (510 ) 12.34 Outstanding at end of period 36,587 $ 8.01 79,278 $ 5.70 Options exercisable 36,587 79,278 Weighted-average remaining contractual life 2.78 years 2.21 years Aggregate intrinsic value $ 199,000 $ 519,000 A total of 41,222 shares were exercised in the second quarter of 2007 with the receipt of $32,000 in cash and 9,302 shares valued at $127,000. The 2001 Stock Option Plan for Non-Employee Directors provided for options to purchase shares of common stock to be issued to Non-Employee Directors of the Corporation.In accordance with the provisions of SFAS No. 123(R), the Corporation recorded $38,000 of director’s compensation expense for share-based payments for both of the nine months ended September 30, 2007 and 2006, respectively and $12,000 and $14,000 for the three months ended September 30, 2007 and 2006, respectively.This expense relates to non-qualified stock options that were outstanding but not yet vested as of September 30, 2007 and 2006.Due to the relatively small amount of compensation expense, basic and diluted earnings per share, income from continuing operations, income before taxes, net income, cash flow from operations and cash flow from financing activities were not significantly impacted. The 2006 Stock Option Plan for Non-Employee Directors, which provides for options to purchase shares of common stock to be issued to non-employee directors, was adopted by the shareholders at the Annual Meeting in May, 2006. 7 Index Options to purchase 5,513 shares were granted to each Non-Employee Director on June 30, 2006.The fair value of the options granted were estimated on the date of the grant using the Black-Scholes option pricing model with the following assumptions used: Dividend yield 2.25% Expected volatility 36.72% Risk-free interest rate 5.21% Expected life 6 years The following table represents the stock activity for non-employee Directors for the nine months ended September 30, 2007 and 2006: 2007 2006 Weighted Weighted Average Average Shares Exercise Price Shares Exercise Price Outstanding at beginning of year 60,753 $ 12.34 47,846 $ 6.78 Granted - - 55,125 12.25 Exercised (2,205 ) 12.24 (39,399 ) 5.90 Expired - - (2,819 ) 5.90 Outstanding at end of period 58,548 $ 12.35 60,753 $ 12.34 Options exercisable 14,180 5,628 Weighted-average remaining contractual life 4.48 years 5.51 years Aggregate intrinsic value $ 77,000 $ - Weighted-average fair value of options granted during the period $ - $ 4.33 There was approximately $147,000 and $225,000 of total unrecognized compensation costs related to nonvested stock options outstanding as of September 30, 2007 and 2006, respectively.The costs outstanding as of September 30, 2007 are expected to be recognized over the next 3.7 years. A total of 2,205 shares were exercised in the second quarter of 2007 with the receipt of $27,000. A total of 39,399 shares were exercised in the second quarter of 2006 with the receipt of $233,000 and 9,923 shares valued at $132,000. Note 2.Basis of presentation The interim unaudited consolidated financial statements included herein have been prepared in accordance with instructions for Form 10-Q and the rules and regulations of the Securities and Exchange Commission (“SEC”) and, therefore, do not include information or footnotes necessary for a complete presentation of consolidated financial condition, results of operations, and cash flows in conformity with accounting principles generally accepted in the United States of America.However, all adjustments, consisting only of normal recurring adjustments, which in the opinion of management are necessary for a fair presentation of the consolidated financial statements, have been included.The results of operations for the nine months ended September 30, 2007 are not necessarily indicative of the results which may be expected for the entire year.All share and per share amounts have been restated for stock splits and stock dividends. 8 Index Stewardship Financial Corporation and Subsidiary Notes to Consolidated Financial Statements Continued (Unaudited) Note 3.Securities Available for Sale The following table sets forth the fair value of the Corporation's securities available for sale as ofSeptember 30, 2007 and December 31, 2006.In accordance with Statement of Financial Accounting Standards No. 115, "Accounting for Certain Investments in Debt and Equity Securities", securities available for sale are carried at fair value. September 30, 2007 Gross Gross Fair Unrealized Unrealized Value Holding Gains Holding Losses U.S. government-sponsored agencies $ 40,818,000 $ 212,000 $ 87,000 Obligations of state and political subdivisions 2,421,000 1,000 49,000 Mortgage-backed securities 35,216,000 27,000 621,000 Other securities 1,199,000 - 35,000 $ 79,654,000 $ 240,000 $ 792,000 December 31, 2006 Gross Gross Fair Unrealized Unrealized Value Holding Gains Holding Losses U.S. government-sponsored agencies $ 32,117,000 $ 28,000 $ 347,000 Obligations of state and political subdivisions 1,823,000 - 30,000 Mortgage-backed securities 37,707,000 40,000 641,000 Other securities 1,099,000 - 21,000 $ 72,746,000 $ 68,000 $ 1,039,000 On a quarterly basis, the Corporation makes an assessment to determine whether there have been any eventsor economic circumstances to indicate that a security is impaired on an other-than-temporary basis.The Corporation considers many factors including the length of time the security has had a market value less than the cost basis; the intent and ability of theCorporation to hold the security for a period of time sufficient for a recovery in value; and recent events specific to the issuer or industry.Management considers the decline in market value of these securities to be temporary. Mortgage-backed securities are comprised primarily of government agencies such as the Government National Mortgage Association ("GNMA") and government-sponsored agencies such as the Federal National Mortgage Association ("FNMA") and the Federal Home Loan Mortgage Corporation ("FHLMC"). Note 4.Securities Held to Maturity The following table sets forth the amortized cost and fair value of the Corporation's securities held to maturity as September 30, 2007 and December 31, 2006.Securities held to maturity are stated at cost, adjusted for amortization of premiums and accretion of discounts. September 30, 2007 Gross Gross Carrying Unrealized Unrealized Fair Value Holding Gains Holding Losses Value U.S. Treasury securities $ 501,000 $ 3,000 $ - $ 504,000 U.S. government-sponsored agencies 10,826,000 34,000 14,000 10,846,000 Obligations of state and political subdivisions 22,478,000 41,000 209,000 22,310,000 Mortgage-backed securities 6,106,000 27,000 98,000 6,035,000 $ 39,911,000 $ 105,000 $ 321,000 $ 39,695,000 December 31, 2006 Gross Gross Carrying Unrecognized Unrecognized Fair Value Holding Gains Holding Losses Value U.S. Treasury securities $ 502,000 $ - $ 2,000 $ 500,000 U.S. government-sponsored agencies 10,776,000 8,000 109,000 10,675,000 Obligations of state and political subdivisions 20,516,000 53,000 154,000 20,415,000 Mortgage-backed securities 7,369,000 32,000 110,000 7,291,000 $ 39,163,000 $ 93,000 $ 375,000 $ 38,881,000 On a quarterly basis, the Corporation makes an assessment to determine whether there have been any eventsor economic circumstances to indicate that a security is impaired on an other-than-temporary basis.The Corporation considers many factors including the length of time the security has had a market value less than the cost basis; the intent and ability of theCorporation to hold the security for a period of time sufficient for a recovery in value; and recent events specific to theissuer or industry.Management considers the decline in market value of these securities to be temporary. Mortgage-backed securities are comprised primarily of government agencies such as the Government National Mortgage Association ("GNMA") and government-sponsored agencies such as the Federal National Mortgage Association ("FNMA") and the Federal Home Loan Mortgage Corporation ("FHLMC"). 9 Index Stewardship Financial Corporation and Subsidiary Notes to Consolidated Financial Statements Continued (Unaudited) Note 5.Loans The Corporation's primary market area for lending is the small and medium sized business and professional community, as well as the individuals residing, working and shopping in Bergen, Passaic and Morris counties, New Jersey.The following table set forth the composition of loans as of the periods indicated. September 30, December 31, 2007 2006 Mortgage Residential $ 45,675,000 $ 47,020,000 Commercial 190,517,000 177,411,000 Commercial 84,160,000 72,606,000 Equity 19,287,000 20,010,000 Installment 54,002,000 52,389,000 Other 2,367,000 560,000 Total loans 396,008,000 369,996,000 Less:Deferred loan fees 414,000 452,000 Allowance for loan losses 4,249,000 4,101,000 4,663,000 4,553,000 Loans, net $ 391,345,000 $ 365,443,000 Note 6.Allowance for loan losses Nine Months Ended September 30, 2007 2006 Balance, beginning of period $ 4,101,000 $ 3,847,000 Provision charged to operations 280,000 250,000 Recoveries of loans charged off 8,000 26,000 Loans charged off (140,000 ) (37,000 ) Balance, end of period $ 4,249,000 $ 4,086,000 10 Index Stewardship Financial Corporation and Subsidiary Notes to Consolidated Financial Statements Continued (Unaudited) Note 7.Loan Impairment The Corporation has defined the population of impaired loans to include all nonaccrual loans.The following table sets forth information regarding the impaired loans as of the periods indicated. September 30, December 31, 2007 2006 Impaired loans With related allowance for loan losses $ 85,000 $ 223,000 Without related allowance for loan losses 153,000 221,000 Total impaired loans $ 238,000 $ 444,000 Related allowance for loan losses $ 25,000 $ 110,000 11 Index Stewardship Financial Corporation and Subsidiary Notes to Consolidated Financial Statements Continued (Unaudited) Note 8.Recent Accounting Pronouncements FIN 48, “Accounting for Uncertainty in Income Taxes” The Corporation adopted FASB Interpretation 48, “Accounting for Uncertainty in Income Taxes” (“FIN 48”), as of January 1, 2007.A tax position is recognized as a benefit only if it is “more likely than not” that the tax position would be sustained in a tax examination being presumed to occur.The amount recognized is the largest amount of tax benefit that is greater than 50% likely of being realized on examination.For tax positions not meeting the “more likely than not” test, no tax benefit is recorded.The adoption had no affect on the Corporation’s financial statements. The Corporation and its subsidiaries are subject to U.S. federal income tax as well as income tax of the state of New Jersey.The Corporation is no longer subject to examination by taxing authorities for years before 2002.The Corporation has no unrecognized tax benefits and does not anticipated any increase in unrecognized benefits during 2007 relative to any tax positions taken prior to January 1, 2007. The Corporation recognizes interest and or penalties related to income tax matters in income tax expense.The Corporation did not have any amounts accrued for interest and penalties at January 1, 2007. SFAS No. 157, “Fair Value Measurements” In September 2006, the FASB issued Statement of Financial Accounting Standard No. 157, “Fair Value Measurements” (SFAS No. 157).This statement defines fair value, establishes a framework for measuring fair value and expands disclosures about fair value measurements.SFAS No. 157 establishes a fair value hierarchy about the assumptions used to measure fair value and clarifies assumptions about risk and the effect of a restriction on the sale or use of an asset.The standard is effective for fiscal years beginning after November 15, 2007.The Corporation has not completed its evaluation of the impact of the adoption of this standard. SFAS No. 159, “The Fair Value Option for Financial Assets and Financial Liabilities –
